             Case 7:17-cr-00644-NSR Document 338 Filed 02/11/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        2/11/2021
 UNITED STATES OF AMERICA,
                                                                             S3 & S6
          -against-
                                                                     No. 17-cr-644-1 (NSR)
 MARKEL OVERTON,
                                                                             ORDER
                                 Defendant.

NELSON S. ROMÁN, United States District Judge:

         After a review of the docket, which reveals that defendant has had charges pending against him

for over five years, has a trial scheduled to begin in April 2021, and has received a plea offer, the express

terms of which indicate it will not be held open indefinitely, it is the Court’s determination that in order

to prevent serious harm to the interest of justice, Defendant Markel Overton can and should be permitted

to plead guilty and the plea hearing can be conducted by video teleconference or by telephone conference

pursuant to the CARES Act § 15002(b)(2)(A).

         Accordingly, it is hereby ORDERED that the plea hearing for Defendant Markel Overton be

conducted by video teleconference or by telephone conference (if video conference is unavailable)

before a Magistrate Judge at a date and time mutually convenient to the Court and all parties concerned.

The Clerk of Court is requested to terminate the motion at ECF No. 336.

Dated:    February 11, 2021                                   SO ORDERED:
          White Plains, New York

                                                  ________________________________
                                                          NELSON S. ROMÁN
                                                        United States District Judge
